Detailed Action
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 7, 8, 11, 17 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20050248759 hereinafter Wang) and in further view of Mahadevan-Jansen et al. (US 20090021724 hereinafter M-Jansen2009) and Yu et al. US 20060063991 hereinafter Yu). 
As to claim 1, Wang teaches an optical probe for Raman spectroscopy system (title), comprising 
an excitation optics ([0081] and 615 in Fig. 10), a detection optics ([0081] 655 in Fig. 10), a sampling optics ([0081] and 635 in Fig. 10) and a beam splitter ([0081] and prism 685 with coatings 680 and 690), wherein the excitation optics ([0081] and 615 in Fig. 10) and the detection optics ([0081] 655 in Fig. 10) are optically coupled to the sampling optics ([0081] and 635 in Fig. 10) via the beam splitter ([0081] and prism 685 with coatings 680 and 690) and in confocal arrangement with a sample focal plane of the sampling optics ([0081] and Fig. 10), the optical probe further comprising
wherein the sampling optics (635) and the detection optics (655) are arranged to receive a Raman signal from the sample focal plane and direct it onto a tip of a detection optical fiber ([0081] and 660 in Fig. 10)
wherein the excitation optics comprises a first collimator (615 in Fig. 10) 
While Wang does not explicitly disclose the detection optics comprises a second collimator in the same embodiment, still Wang discloses the detection optics comprises a second collimator in a different embodiment (135 in Fig. 5). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Wang by having the detection optics comprises a second collimator for the usual benefit of using a collimating lens including users to control the field of view, collection efficiency and spatial resolution of the Raman signal. 
Still lacking the limitation such as the first collimator is identical to the second collimator.
M-Jansen2009 teaches the excitation optics comprises a first collimator, wherein the detection optics comprises a second collimator, and wherein the first collimator is identical to the second collimator ([0028]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Wang by having the first collimator is identical to the second collimator for the benefit including a simplicity of construction and maintenance.  
Still lacking the newly amended limitation such as a bandpass filter arranged between the beam splitter and the excitation optics, wherein the bandpass filter is configured to only allow an excitation light from a light source to pass through, and a notch filter arranged between the beam splitter and the detection optics, wherein the notch filter is configured to block the excitation light from passing through into the detection optics, and wherein the beam splitter is arranged to reflect the excitation light received directly from the bandpass filter to the sampling optics and to allow transmission of the Raman signal from the sampling optics to the detection optics.
Yu teaches a bandpass filter (320 in FIG. 3) arranged between the beam splitter (330) and the excitation optics (310), wherein the bandpass filter (320) is configured to only allow an excitation light from a light source to pass through (inherent feature of bandpass filter), and a notch filter (350) arranged between the beam splitter (330) and the detection optics (375), wherein the notch filter is configured to block the excitation light from passing through into the detection optics (inherent feature of notch filter), and wherein the beam splitter (330) is arranged to reflect the excitation light received directly from the bandpass filter to the sampling optics and to allow transmission of the Raman signal from the sampling optics to the detection optics (FIG. 3 and [0034-0035]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Wang by having a bandpass filter arranged between the beam splitter and the excitation optics, wherein the bandpass filter is configured to only allow an excitation light from a light source to pass through, and a notch filter arranged between the beam splitter and the detection optics, wherein the notch filter is configured to block the excitation light from passing through into the detection optics, and wherein the beam splitter is arranged to reflect the excitation light received directly from the bandpass filter to the sampling optics and to allow transmission of the Raman signal from the sampling optics to the detection optics for the benefit including improve SNR by removing possible noise from the excitation light itself.
As to claim 2, Wang when modified by M-Jansen2009 and Yu teaches the optical probe as in claim 1.
Wang further teaches the excitation optics (615) is configured to receive an excitation optical fiber (610), wherein the excitation optical fiber is an optical fiber configured to transmit excitation light from a light source ([0081] and Fig. 10).
As to claim 4, Wang when modified by M-Jansen2009 and Yu teaches the optical probe as in claim 2.
Wang further teaches the tip of the excitation optical fiber is positioned at the focus of the excitation optics ([0081] and Fig. 10).
As to claim 7, Wang when modified by M-Jansen2009 and Yu teaches the optical probe as in claim 2.
Wang further teaches the excitation optics and the sampling optics are arranged to direct light from the excitation optical fiber onto the sample focal plane ([0081] and Fig.10).
As to claim 8, Wang when modified by M-Jansen2009 and Yu teaches the optical probe as in claim 1. 
Wang further teaches the detection optics is configured to receive the detection optical fiber, wherein the detection optical fiber is an optical fiber configured to transmit Raman signal ([0081] and Fig.10).
As to claim 11, Wang when modified by M-Jansen2009 and Yu teaches the Raman spectroscopy system comprising: an optical probe comprising an excitation optics and a detection optics optically coupled to a sampling optics via a beam splitter and in confocal arrangement with a sample focal plane of the sampling optics, wherein the sampling optics and the detection optics are arranged to receive a Raman signal from the sample focal plane and direct it onto a tip of a detection optical fiber as in claim 1. 
Wang further teaches a spectrometer ([0081] and Fig. 10) comprising a sensor (LA in Fig. 10); a light source (LS in Fig.10); wherein the light source (LS) is configured to be optically coupled to a tip of an excitation optical fiber (610) which is distal from the excitation optics (615); and wherein the spectrometer is configured to be optically coupled to a tip of the detection optical fiber (660) which is distal from the detection optics (655).
As to claim 17, Wang when modified by M-Jansen2009 and Yu teaches the Raman spectroscopy system as in claim 11.
Wang further teaches the optical probe comprises a second beam splitter (675 with coatings 665 and 670in Fig. 10) configured to allow transmission of the excitation light and of the Raman signal and further configured to reflect light at a wavelength different from the excitation light and from the Raman signal ([0081]).
As to claim 25, Wang when modified by M-Jansen2009 and Yu teaches the optical probe as in claim 1. 
However, Wang does not explicitly disclose the beam splitter is arranged to reflect the excitation light received directly from the bandpass filter to the sampling optics directly and to allow transmission of the Raman signal from the sampling optics to the detection optics.
Yu teaches the beam splitter is arranged to reflect the excitation light received directly from the bandpass filter to the sampling optics directly and to allow transmission of the Raman signal from the sampling optics to the detection optics (FIG. 3). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Wang by having the beam splitter is arranged to reflect the excitation light received directly from the bandpass filter to the sampling optics directly and to allow transmission of the Raman signal from the sampling optics to the detection optics for the benefit including improve SNR by removing possible noise from the excitation light itself arriving to the detector directly.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang when modified by M-Jansen2009 and Yu and in further view of Mahadevan-Jansen et al. (US 20100214562 hereinafter Mahadevan-Jansen). 
As to claim 12, Wang when modified by M-Jansen2009 and Yu teaches the Raman spectroscopy system as in claim 11. 
Wang further teaches the sensor is a charge coupled device ([0070]).
However, Wang does not explicitly disclose a back illuminated sensor.
Mahadevan-Jansen teaches back illuminated CCD used for Raman spectrometer ([0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Wang by having a back illuminated CCD for the benefit including to increase the amount of light captured and thereby improve low-light performance. 
As to claim 13, Wang when modified by M-Jansen2009 and Yu teaches the Raman spectroscopy system as in claim 11. 
However, Wang does not explicitly disclose the sensor comprises a depletion region of variable thickness.
Mahadevan-Jansen teaches the sensor comprises a depletion region of variable thickness ([0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Wang by having the sensor comprises a depletion region of variable thickness for the benefit including high SNR by minimizing the etalon effect. 
Claims 15, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang when modified by M-Jansen2009 and Yu and in further view of Spizig et al. (US 20120314206 hereinafter Spizig). 
As to claim 15, Wang when modified by M-Jansen2009 and Yu teaches the Raman spectroscopy system as in claim 11. 
Wang further teaches to measure a first Raman signal obtained with an excitation light at a first wavelength (inherent for every Raman spectroscopy). 
However, Wang does not explicitly disclose to measure a second Raman signal obtained with the excitation light at a second wavelength.
Spizig teaches to measure a second Raman signal obtained with the excitation light at a second wavelength ([0048]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Wang by having to measure a second Raman signal obtained with the excitation light at a second wavelength for the benefit including finding optimal wavelengths for the measurement.  
As to claim 16, Wang when modified by M-Jansen2009, Yu and Spizig teaches the Raman spectroscopy system as in claim 15.
However, Wang does not explicitly disclose to the light source is configured to emit the excitation light alternatively at the first wavelength and at the second wavelength, wherein the first wavelength and the second wavelength are different from each other, and wherein the difference between the first wavelength and the second wavelength is less than 5 nm.
Spizig teaches to the light source is configured to emit the excitation light alternatively at the first wavelength and at the second wavelength, wherein the first wavelength and the second wavelength are different from each other ([0081]) and wherein the difference between the first wavelength and the second wavelength is less than 5 nm ([0048]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Wang by having to the light source is configured to emit the excitation light alternatively at the first wavelength and at the second wavelength, wherein the first wavelength and the second wavelength are different from each other, and wherein the difference between the first wavelength and the second wavelength is less than 5 nm for the benefit including allowing to measure Raman and Confocal Chromatic measurement almost simultaneously while using optimal wavelength ranges. 
As to claim 18, Wang when modified by M-Jansen2009 and Yu teaches the Raman spectroscopy system as in claim 17.
However, Wang does not explicitly disclose a broadband light source configured for illuminating an area including the sample focal plane; and an image sensor; wherein the image sensor is arranged to receive light reflected from a sample positioned at a position overlapping with the sample focal plane via the second beam splitter.
Spizig teaches a broadband light source configured for illuminating an area including the sample focal plane ([0038]); and an image sensor ([0038] and 2080 in Fig. 1b); wherein the image sensor is arranged to receive light reflected from a sample positioned at a position overlapping with the sample focal plane via the second beam splitter (S2 in Fig. 1b). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Wang by having a broadband light source configured for illuminating an area including the sample focal plane; and an image sensor; wherein the image sensor is arranged to receive light reflected from a sample positioned at a position overlapping with the sample focal plane via the second beam splitter for the benefit including decouple the beam paths from the confocal chromatic sensor and for the Raman measurement as taught by Spizig ([0038]). 
Response to the arguments on Claim rejections under 103
Applicant's arguments filed on 07/04/2022 have been fully considered but they are not persuasive. 
As to the claim(s) 1,11 and 19 applicant argues, 

    PNG
    media_image1.png
    285
    714
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    69
    703
    media_image2.png
    Greyscale

	However, applicant’s reasoning of seeking improvement of Raman has been relatively narrowed by considering only a size of system being the main concern of the improvement. 
	As known in the art, Raman spectroscope is infamous for a weak signal intensity. 
As a result, most of Raman spectroscopic research has been devoted to improve the signal intensity and high SNR. 
Therefore, applicant assertion of Yu would not be referred to improve Wang’s system due to its bulkiness do not persuasive. 
A person in the art who would like to seek a solution for a weak Raman signal would have tried Yu’s technologies to improve SNR. 


Applicant further argues, 

    PNG
    media_image3.png
    343
    720
    media_image3.png
    Greyscale

As explained in previous discussion regarding a well- known motivation of improving Raman signal would applicable for this argument. A compactness of Raman probe is not the only concern of person in the Raman spectroscopic technology. The main purpose of using the Raman technology in general is high sensitivity measurement compared to other relatively compact spectroscopic devices. However, to get the effective high sensitivity measurement result, one of ordinary skill in the art would require better resolution with improved intensity and SNR with the expense of compactness. Furthermore, prior art of Yu teaches very similar filters and beam splitter configurations to the applicant’s invention, which provide additional support that skill in the ordinary art including the inventor of current application would find filters and beam splitter configuration being helpful for a Raman spectroscopy. 
Therefore, the rejection is proper and thus maintained. 
As to the claims 2, 4, 7-8, 12-13, 15-18 and 25, the applicant argues based upon their dependencies on the claim 1, 11 and 19. With the reason provided above the rejection has been maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHEE Y GRAY whose telephone number is (571)270-3211.  The examiner can normally be reached on M, W and R, 8:00 am-4:00 pm and F 8:00 to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4211.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUNGHEE Y GRAY/
Primary Examiner, Art Unit 2886